UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6005



ROBERT LEON BUCKNER; VICKI LORRAINE WHITE,

                                            Plaintiffs - Appellants,

          and

GERALD DAVIS FULLER; MAURICE LIVELY; ALLEN
EDWARD MAPP; JAMES MOYER; KEVIN FARROW; DANIEL
GARDNER; PAUL LEO DAVIS; GARY IRELAND; MATHEW
PORTER; JOHN TRACY COURTNEY; DELMAR PATRICK;
JAMES HARRISON; GEORGE SAMS; CLARENCE PRUITT;
MARK MCMILLAN; SHANE MCCALLUM; CLINT MYERS;
STEVEN BRADLEY,
                                                          Plaintiffs,

          versus


WARDEN, Eastern Correctional Institution;
WARDEN, Maryland Correctional Institution for
Women; COMMISSIONER OF CORRECTION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-3476-S)


Submitted:   March 21, 1996                 Decided:   April 16, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.

Robert Leon Buckner, Vicki Lorraine White, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court's order denying

relief on their 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Buckner v. Warden, No. CA-95-3476-S (D. Md. Dec. 6, 1995).
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2